Judge Ukderwoov,
delivered the opinion of the court.
Upon a careful examination of the record, in this case, we perceive no error. The justice of the peace had jurisdiction. The application to file the plea of the statute of limitations was addressed to the discretion of the court. We shall not interfere with it, because there is no evidence before us, showing that it was abused. J he date of the note, as set out jn the statement, is 1825. The note upon its face, as copied into the record, seems to bear date in 1821. The clerk in copying,has intended to give a fac simile of the last figure, from which it is not clear, whether it *174was made for a 1 or a 5. The jury must have taken it, for a 5, as is proved by the interest allowed. Although the note was payable in common wealth's paper; it was correct to allow interest, because the note contains an express promise to pay interest upon its face.
Mills and Brown, for plaintiff; Benny, for defendant.
Judgment affirmed with costs.